 

 

Case 8:19-mC-OOO41-SDI\/| Document 1 Filed 04/10/19 Page 1 of 1 Page|D 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

In the Matter of Actions Filed by
Strike 3 Holdings, LLC CASE N(). 8:19~rnc-4l-T-23

OMN[BUS ORDER
Strike 3 Holdings, LLC sues “John Doe” defendants in more than fifty
copyright-infringement actions. To promote the consistent and efficient resolution of
discovery motions and other pre-trial matters, the Clerk is directed to re-assign each
division’s pending cases to the magistrate judge assigned the first-filed case in the

division The presiding district judge remains the same.

oRDEREDin rampa,FiOrida, en 641/bd /O"_"_ ,2019.

ACM/\QV\/\Q/wxpfocq
sTEVEN D_ MERR‘YDA#
cHiEF UNITED sTATEs DisTchT JUDGE

 

 

